Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2016

                                       No. 04-16-00381-CV

               IN THE ESTATE OF RAMIRO AGUILAR, JR., DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2800
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
       After the clerk’s and reporter’s records had been filed, on July 29, 2016, we determined
the appellate record was complete and set the due date for Appellants’ brief. After this court
granted Appellants’ first motion for extension of time to file the brief, on October 10, 2016,
Appellants filed an unopposed motion to extend the due date for Appellants’ brief because of
multiple errors in the clerk’s record. Specifically, the clerk’s record filed in this appeal consists
primarily of records from a related but separate underlying cause.
        We direct the clerk of this court to inform the trial court clerk of the inaccuracies in the
clerk’s record including those listed in Appellants’ motion. See TEX. R. APP. P. 34.5(d). We
ORDER the trial court clerk to file a new clerk’s record, consisting of the documents designated
by Appellants for trial court cause number 2012-PC-2800, in this court within THIRTY DAYS
of the date of this order.
        Appellants’ motion to withdraw the brief due date is GRANTED. Appellants’ brief will
be due THIRTY DAYS after the appellate record is complete. Appellants’ motion for extension
of time to file the brief is MOOT.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court